Name: Commission Implementing Decision (EU) 2017/1851 of 11 October 2017 amending Annex II(E) to Decision 92/260/EEC as regards the requirements for African horse sickness of registered horses temporarily admitted from Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia and Turkey, and amending Annex I to Decision 2004/211/EC as regards the entry for the United Arab Emirates in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2017) 6775) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: trade;  tariff policy;  animal product;  cooperation policy;  agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 2017-10-13

 13.10.2017 EN Official Journal of the European Union L 264/20 COMMISSION IMPLEMENTING DECISION (EU) 2017/1851 of 11 October 2017 amending Annex II(E) to Decision 92/260/EEC as regards the requirements for African horse sickness of registered horses temporarily admitted from Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia and Turkey, and amending Annex I to Decision 2004/211/EC as regards the entry for the United Arab Emirates in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2017) 6775) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), point (a) of Article 15, Article 16(2) and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. It provides, amongst others, that imports of equidae into the Union are only authorised from third countries which have been free for two years from African Horse Sickness (AHS). (2) Commission Decision 92/260/EEC (3) establishes the animal health conditions and veterinary certification for temporary admission of less than 90 days of registered horses. Annex II(E) to that Decision lays down a model health certificate for temporary admission of registered horses from third countries assigned to group E, amongst others, from Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia and Turkey. (3) In accordance with Resolution No 27 (4) on Recognition of the African Horse Sickness Status of Member Countries adopted by the World Assembly of Delegates of the World Organisation for Animal Health (OIE) on 23 May 2017, Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia and Turkey are included in the list of African Horse Sickness free Member Countries of the OIE. (4) The requirements for pre-export isolation and testing for AHS of registered horses intended for temporary admission into the Union should therefore be adapted in the model health certificate for temporary admission of registered horses from third countries assigned to group E set out in Annex II(E) to Decision 92/260/EEC, taking into account the OIE official AHS free status of Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia and Turkey. (5) Commission Decision 2004/211/EC (5) establishes a list of third countries and parts of territories thereof from which Member States are to authorise imports into the Union of live equidae and semen, ova and embryos of the equine species. (6) The competent authorities of the United Arab Emirates requested the authorisation for imports into the Union of ova and embryos of the equine species. They have already submitted a certificate and a questionnaire for approval of one embryo collection and production team. (7) In accordance with Article 5 of Decision 2004/211/EC Member States are to authorise imports of ova and embryos of the equine species from third countries or parts of the territory of third countries listed in columns 2 and 4 of Annex I to that Decision respectively from which permanent imports of registered equidae and equidae for breeding and production are also authorised. The United Arab Emirates are already listed for the temporary admission of registered horses, the imports of registered horses and the imports of semen of registered horses. (8) As the United Arab Emirates meets the animal health conditions for imports of registered horses and semen thereof, and the competent authorities of that country have provided satisfactory information on the approval of an embryo collection and production team, Member States should be authorised to import equine ova and embryos from that country. (9) Decisions 92/260/EEC and 2004/211/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II(E) to Decision 92/260/EEC is amended in accordance with Annex I to this Decision. Article 2 Annex I to Decision 2004/211/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (OJ L 130, 15.5.1992, p. 67). (4) http://www.oie.int/fileadmin/Home/eng/Animal_Health_in_the_World/docs/pdf/Resolutions/2017/A27_RESO_2017_AHS.pdf (5) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). ANNEX I Annex II(E) to Decision 92/260/EEC is amended as follows: (1) in point (d) of Section III, the first indent is replaced by the following:  the country of dispatch, (i) either in an isolation centre (3); or (ii) in the case it was dispatched from Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia, Turkey (1) or the United Arab Emirates, in designated premises under official veterinary supervision (3),; (2) in the fourth indent of point (i) of Section III, point (ii) is replaced by the following: (ii) on one occasion, carried out on a sample of blood taken within 10 days of export on ¦(5), with negative reaction, if it is to be dispatched from Algeria, Kuwait, Morocco, Oman, Qatar, Tunisia, Turkey (1) or the United Arab Emirates (3) (4);. ANNEX II In Annex I to Decision 2004/211/EC, the entry for United Arab Emirates is replaced by the following: AE United Arab Emirates AE-0 Whole country E X X X   X   X